PRICE, Judge.
This case was consolidated with No. 11,093, styled American Home Assurance Company et al. v. M. J. Czarniecki, this day decided by this court and reported in 216 So.2d 115. In this action Mrs. Marjorie C. Guillory sought damages for personal injuries, and her husband, Edwin A. Guillory, sued for the medical and other expenses incurred on behalf of his wife as a result of the automobile collision described in detail in the companion suit. *123The named defendant in the suit, M. J. Czarniecki, filed a third party demand against State Farm Mutual Insurance Company and Aetna Insurance Company in which he claimed insurance coverage on behalf of his minor son be recognized by the court, and further asked for attorney’s fees incurred in defending this action. The district court allowed Mrs. Guillory the sum of $1,250.00 for her personal injuries and Mr. Guillory the sum of $109.48 for items expended by the community on behalf of Mrs. Guillory as a result of the accident. The court allowed Mr. Czar-niecki judgment for attorney’s fees in the amount of $1,500.00 against defendant State Farm. In the companion case this court determined that the amount of attorney’s fees in each of these suits should be reduced to $1,000.00.
All issues of negligence and liability insurance coverage were decided in the opinion of this court in the companion case above mentioned and we have left for determination the question of the correctness of the amount awarded these plaintiffs. Appellants contend that the amount awarded Mrs. Guillory for her personal injury is excessive and counsel for Mrs. Guillory has answered the appeal, contending that the award is inadequate.
Mrs. Guillory was rendered temporarily unconscious at the time of the accident and received a rather severe cut on the back of her head, making it necessary to shave a portion of the hair from her head. She also suffered bruises over her body and particularly to the right hip and thigh area. She suffered some injury to her left shoulder, extending into the neck area, which bothered her intermittently for several months after the accident. She was under the care of a medical doctor for several weeks after the accident, and he confirmed the testimony of Mrs. Guillory. However, he did not feel that any of her injuries were permanent in nature.
We do not find any manifest error or abuse of the discretion vested in the trial judge in making this award.
For the reasons shown in the consolidated case aforementioned and those given herein, it is ordered that the judgment appealed from be amended to reduce the award of attorney’s fees to the third party plaintiff, M. J. Czarniecki, to $1,000.-00.
It is further ordered, adjudged and decreed that the judgment appealed from, as amended and recast, be, and it is hereby affirmed at appellants’ cost.
AYRES, J., dissents from refusal to grant rehearing.